Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered March 8, 1991, convicting defendant, after jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and 2 to 4 years, respectively, unanimously affirmed.
Contrary to defendant’s argument on appeal, the identification testimony of the complainant was exceptionally strong, and together with the eyewitness testimony and defendant’s own statements, constituted overwhelming evidence of defendant’s guilt of the crimes charged (People v Bleakley, 69 NY2d 490).
Defendant failed to object to any of the testimony he now claims constituted improper bolstering, and thus failed to preserve his claims of error for appellate review as a matter of law (CPL 470.05). Were we to review in the interest of justice, we would find defendant’s claims to be meritless.
We have considered defendant’s additional claims of error and find them to be either unpreserved or without merit. *557Concur—Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.